internal_revenue_service number release date index number -------------- ------------------------------------------- ------------------------------------------------------------ ------------------------- ---------------------- ---------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc ita b03 plr-153279-09 date date legend taxpayer -------------------------------------------------- accountant ----------------------------------------- year ------- dollar_figurea ----------- dollar_figureb ----------- dollar_figurec ----------- dear ------------------- this responds to your letter on behalf of taxpayer requesting an extension of time under sec_301_9100-1 and -3 of the procedure and administration regulations to make a late election to include net capital_gains from the disposition of property_held_for_investment in investment_income under sec_163 and sec_163 of the internal_revenue_code for year facts during year taxpayer had net capital_gains from the disposition of property_held_for_investment in the amount of dollar_figurea investment_interest of dollar_figureb and had disallowed investment_interest from prior years in the amount of dollar_figurec carried forward to year accountant prepared taxpayer’s income_tax return for year but did not advise plr-153279-09 taxpayer to make the election under sec_163 to treat net_capital_gain as investment_income in addition taxpayer was not aware of the election under sec_163 to treat capital_gains as investment_income accountant subsequently discovered that the sec_163 election was not made on the year income_tax return when taxpayer was informed of this omission taxpayer instructed the accountant to apply for an extension of time to make the election applicable law sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 defines investment_income in general as the sum of i gross_income from property_held_for_investment other than gain taken into account under clause ii i ii the excess if any of i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined by only taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii i as the taxpayer elects to take into account under this clause sec_1_163_d_-1 of the income_tax regulations provides that the election under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized sec_301_9100-3 of the procedure and administration regulations generally provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that plr-153279-09 the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the affidavits presented show that taxpayer acted reasonably and in good_faith having reasonably relied on accountant a qualified_tax professional who failed to make or advise taxpayer to make the election furthermore the affidavits presented show that after exercising due diligence taxpayer was unaware of the necessity for the election in addition taxpayer requested relief before the failure to make the regulatory election was discovered by the service under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 of the income_tax regulations and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time relief is requested plr-153279-09 taxpayer was not informed in all material respects of the required election and its related tax consequences furthermore taxpayer is not using hindsight in requesting relief taxpayer has represented that specific facts have not changed since the original deadline that make the election advantageous to her sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under these criteria the interests of the government are not prejudiced in this case taxpayer has represented that granting relief would not result in her having a lower tax_liability in the aggregate for all taxable years affected by the election than she would have had if the election had been timely made taking into account the time_value_of_money furthermore the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made are not closed by the period on assessment accordingly the consent of the commissioner is hereby granted for an extension of time to file the forms necessary to make the election to include net capital_gains from the disposition of property_held_for_investment in investment_income for year this extension shall be for a period of days from the date of this ruling the election should be made by filing form_4952 and by including a copy of this ruling with an amended_return for year a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code plr-153279-09 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax accounting
